Cite as 2014 Ark. 372

               SUPREME COURT OF ARKANSAS


                                                Opinion Delivered SEPTEMBER 11, 2014
      IN RE COMMITTEE ON MODEL
      JURY INSTRUCTIONS-CIVIL




                                    PER CURIAM

      William McShane Bridgforth, Esq., of Pine Bluff, Edie Ervin, Esq., of Little Rock, and

Paul N. Ford, Esq., of Jonesboro are reappointed to the Supreme Court Committee on

Model Jury Instructions–Civil for three-year terms to expire on September 30, 2017. The

court thanks these lawyers for their continued service on this important committee.